Title: To Thomas Jefferson from Thomas Worthington, 3 September 1805
From: Worthington, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington Sepr 3rd 1805
                  
                  Enclosed you will receive some more of the monthly strawberry seed which Mrs W requests you will accept fearing what you have already recd. may not have come also If you will inform me on this point I will in case they have not succeeded send you some of the roots this fall. I have been at this place for ten days past & intended to have had the pleasure of seeing you at Monticello but my business has prevented it.
                  Genl. Dearbourn has just read a letter to me from Mr Crowningshield who informed him that by a late arrival he has recd the pleasing intelligence of a Victory obtained by Genl Eaton in conjunction with the would be Bashaw of Tripoli over the army of the present Bashaw & that in consequence Genl Eaton, has dictated the terms of a peace This news appears on the whole to come pretty straight I fear however it is too good to be true. I have been a far as new york. That state seems from present appearances to promise as g[reat] a ferment as Pennsylvania. Ohio is perfectly tranquil & populating beyound any thing you can imagine. Accept my sincere wishes for Your health & happiness & believe me with much respect & real esteem 
                  Your friend
                  
                     T Worthington 
                     
                  
               